                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION


RAYMOND F. GARCIA,

                 Petitioner,

vs.                                      Case No. 5:17-cv-121-Oc-39PRL

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                 Respondents.


                                 ORDER

                           I.   INTRODUCTION

      Through his Amended Petition Under 28 U.S.C. ' 2254 for Writ

of Habeas Corpus by a Person in State Custody (Petition) (Doc.

13), Petitioner, Raymond F. Garcia, challenges his state court

(Marion County) conviction for twelve counts of possession of child

pornography.     Petitioner raises 28 grounds.    Respondents filed a

Response to Petition (Response) (Doc. 16).1      Petitioner countered

with his Reply Response to Respondent [sic] Show Cause (Reply)

(Doc. 17).     The Petition is timely filed.   Response at 13-15.



1 The Court will hereinafter refer to the exhibits in the Appendix
(Doc. 16) as "Ex." Where provided, the page numbers referenced
in this opinion are the Bates stamp numbers at the bottom of each
page of the exhibit. Otherwise, the page number on the document
will be referenced.
                        II.    EVIDENTIARY HEARING

       As relief, Petitioner asks for an evidentiary hearing, a new

trial, and release from the Florida Department of Corrections.

Petition at 50. “In a habeas corpus proceeding, the burden is on

the petitioner to establish the need for an evidentiary hearing.”

Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th

Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245

(2017).    See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

1060 (11th Cir. 2011) (opining a petitioner bears the burden of

establishing the need for an evidentiary hearing with more than

speculative and inconcrete claims of need), cert. denied, 565 U.S.

1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir.

1982) (same).    A petitioner must make a specific factual proffer

or proffer evidence that, if true, would provide entitlement to

relief.    Jones, 834 F.3d at 1319 (citations omitted).         Conclusory

allegations will not suffice.       Id.

       In this case, the pertinent facts are fully developed in this

record or the record otherwise precludes habeas relief;2 therefore,

the Court can "adequately assess [Petitioner's] claim[s] without

further factual development," Turner v. Crosby, 339 F.3d 1247,

1275   (11th   Cir.   2003),   cert.   denied,   541   U.S.   1034   (2004).


2 The Court notes Petitioner received an evidentiary hearing on
one claim of ineffective assistance of trial counsel in state
court.
                               2
Petitioner has not met his burden as the record refutes the

asserted factual allegations or otherwise precludes habeas relief.

Thus, the Court finds Petitioner is not entitled to an evidentiary

hearing.    Schriro v. Landrigan, 550 U.S. 465, 474 (2007).                 Thus,

Petitioner’s request for an evidentiary hearing is denied.

                               III.   THE PETITION

       Petitioner raises twenty-eight grounds for habeas relief:

(1) the ineffective assistance of appellate counsel for misquoting

trial counsel’s judgment of acquittal, in violation of the Fifth,

Sixth, and Fourteenth Amendments; (2) the ineffective assistance

of    appellate    counsel     for    failure   to    raise    trial    counsel’s

objections on direct appeal, in violation of the Fifth, Sixth, and

Fourteenth Amendments; (3) the ineffective assistance of appellate

counsel for failure to raise trial counsel’s objection concerning

the state’s witness, Detective Mark Peavy’s, misleading statement

concerning the time of Petitioner’s arrest, in violation of the

Fifth,    Sixth,    and   Fourteenth    Amendments;      (4)   the     ineffective

assistance of appellate counsel for failure to raise a due process

violation concerning the state’s failure to prove possession, in

violation of the Fifth, Sixth, and Fourteenth Amendments; (5) the

ineffective       assistance    of    appellate      counsel   for     failure   to

investigate and reliance on phone calls to file an Anders3 brief,


3   Anders v. California, 386 U.S. 738 (1967).
                                  3
in violation of the Fifth, Sixth, and Fourteenth Amendments; (6)

the ineffective assistance of counsel for failure to challenge the

care, custody, and control of the equipment, in violation of the

Fifth,    Sixth,    and   Fourteenth   Amendments;      (7)   the    ineffective

assistance of counsel for failure to suppress evidence seized by

illegal search and seizure, in violation of the Fourth, Fifth,

Sixth, and Fourteenth Amendments; (8) the ineffective assistance

of counsel for failure to move for a judgment of acquittal based

on insufficiency of the evidence, in violation of the Fifth, Sixth,

and    Fourteenth    Amendments;    (9)   the   ineffective     assistance     of

counsel    for     failure   to    investigate    and    move       to   suppress

Petitioner’s phone calls to family used to circumvent Miranda4, in

violation of the Fifth, Sixth, and Fourteenth Amendments; (10) the

ineffective assistance of counsel for failure to suppress phone

calls used to circumvent Miranda, in violation of the Fourth,

Fifth, Sixth, and Fourteenth Amendments; (11) the ineffective

assistance of counsel for failure to suppress phone calls when

Petitioner had an expectation of privacy, in violation of the

Fifth, Sixth, and Fourteenth Amendments; (12) the ineffective

assistance of counsel for          failure to     suppress calls made by

deliberate elicitation, in violation of the Fifth, Sixth, and

Fourteenth Amendments; (13) the ineffective assistance of counsel


4   Miranda v. Arizona, 384 U.S. 436 (1966).
                                  4
for failure to move for suppression of irrelevant phone calls, in

violation of the Fifth, Sixth, and Fourteenth Amendments; (14) the

ineffective assistance of counsel for failure to object to a

compact disc not placed in evidence, taken from evidence, or viewed

by counsel, in violation of the Fifth, Sixth, and Fourteenth

Amendments; (15) the ineffective assistance of counsel for failure

to object to the display of pictures with no legal or medical value

used to inflame the passions of the jury, in violation of the

Fifth, Sixth, and Fourteenth Amendments; (16) the ineffective

assistance of counsel for failure to object and preserve the issue

that   jury   instruction     16.11    is   unconstitutionally      vague     for

leaving out the definition of possession, a required element of

the crime of possession of child pornography, in violation of the

Fifth, Sixth, and Fourteenth Amendments; (17) the ineffective

assistance of counsel for failure to object to the jury instruction

on the stipulation, which eliminated the jury’s obligation to

determine     the   state   proved    all   elements   of   the    offense,    in

violation of the Fifth, Sixth, and Fourteenth Amendments; (18) the

ineffective     assistance    of     counsel   for   misadvising    Petitioner

concerning his right to testify, in violation of the Fifth, Sixth,

and Fourteenth Amendments; (19) the ineffective assistance of

counsel for failure to object to Detective Peavy’s misleading

statement concerning the time of Petitioner’s arrest, in violation

                                        5
of     the   Fifth,     Sixth,      and   Fourteenth        Amendments;       (20)   the

ineffective assistance of counsel for failure to call defense

witness Mark Ash, in violation of the Fifth, Sixth, and Fourteenth

Amendments; (21) the ineffective assistance of counsel for failure

to call a mental health expert to establish Petitioner’s state of

mind during the phone calls and for failure to investigate a

possible defense, in violation of the Fifth, Sixth, and Fourteenth

Amendments;      (22)        the    sentence      is     unconstitutional      as    the

enhancement statute, Fla. Stat. § 775.0847, fails to stipulate

what or how many offenses to enhance, allowing the state to enhance

and run offenses consecutively in violation of the Fifth, Sixth,

and Fourteenth Amendments; (23) the trial court erred by allowing

the state to amend ten counts after the statute of limitations had

run, in violation of the Fifth, Sixth, and Fourteenth Amendments;

(24) the trial court erred in sentencing Petitioner to eight counts

that    fail   to     meet    the    “knowingly        element”   of   Fla.    Stat.   §

827.071(5), in violation of the Fifth, Sixth, and Fourteenth

Amendments; (25) the trial court erred by acting as a prosecutor

during the post-conviction evidentiary hearing, in violation of

the Fifth, Sixth, and Fourteenth Amendments; (26) the trial court

and    the   Fifth     District      Court       of    Appeal   (5th   DCA)    deprived

Petitioner of due process of law because these state courts found

post-conviction claims procedurally barred as ordinary trial court

                                             6
errors, in violation of the Fifth and Fourteenth Amendments; (27)

the trial court erred in dismissing the second Rule 3.800 motion

without giving Petitioner an opportunity to amend or treating the

motion as a successive Rule 3.850 motion, in violation of the Fifth

and Fourteenth Amendments; and (28) the ineffective assistance of

counsel for failure to investigate the law on speedy trial and for

misadvising Petitioner to waive speedy trial when “waiver” does

not exist, in violation of the Fifth, Sixth, and Fourteenth

Amendments.

      Petitioner    states    that   ground    25,   27,   and    28   were   not

presented to the highest state court as Petitioner did not have

counsel to advise him to address these issues.             Petition at 48.

      Petitioner, in his Reply, concedes grounds 17 and 28 should

be dismissed.      Reply at 3, 9, 10.         Therefore, grounds 17 and 28

are hereby dismissed with prejudice.            See Response at 31-32, 33-

36.

                             IV.   HABEAS REVIEW

      In the Petition, Petitioner seeks habeas relief, claiming to

be detained “in violation of the Constitution or laws or treaties

of the United States.”        28 U.S.C. § 2241(c)(3).            In undertaking

its review of habeas claims, a district court must recognize that

its authority to award habeas corpus relief to state prisoners “is

limited-by both statute and Supreme Court precedent.”                  Knight v.

                                      7
Fla. Dep’t of Corr., 936 F.3d 1322, 1330 (11th Cir. 2019).                  The

relevant statute, the Antiterrorism and Effective Death Penalty

Act (AEDPA), governs a state prisoner's federal petition for habeas

corpus and limits a federal court’s authority to award habeas

relief.   See 28 U.S.C. § 2254; Shoop v. Hill, 139 S. Ct. 504, 506

(2019)    (per    curiam)     (recognizing     AEDPA    imposes    “important

limitations      on   the   power   of   federal   courts   to   overturn   the

judgments of state courts in criminal cases").

     Applying the statute, federal courts may not grant habeas

relief unless one of the claims: "(1)'was contrary to, or involved

an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States,' or (2)

'was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.' 28 U.S.C.

§ 2254(d)."       Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d

1298, 1300-1301 (11th Cir. 2019), petition for cert. filed, (U.S.

Dec. 9, 2019) (No. 19-6918).         As stated in Knight,

                A decision is “contrary to” clearly
           established federal law “if the state court
           arrives at a conclusion opposite to that
           reached by [the Supreme] Court on a question
           of law or if the state court decides a case
           differently than [the Supreme] Court has on a
           set of materially indistinguishable facts.”
           Williams [v. Taylor, 529 U.S. 362 (2000)] at
           413, 120 S. Ct. 1495. A state court decision
           involves an unreasonable application of
           federal law “if the state court identifies the
           correct governing legal principle from [the
                                  8
          Supreme] Court’s decisions but unreasonably
          applies that principle to the facts of the
          prisoner’s case.” Id. To justify issuance of
          the writ under the “unreasonable application”
          clause, the state court’s application of
          Supreme Court precedent must be more than just
          wrong in the eyes of the federal court; it
          “must    be    ‘objectively    unreasonable.’”
          Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
          1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
          Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
          1376, 191 L.Ed.2d 464 (2015)); see also Bell
          v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
          152 L.Ed.2d 914 (2002) (explaining that “an
          unreasonable application is different from an
          incorrect one.”).


Knight, 936 F.3d at 1330–31.

      Thus, to obtain habeas relief, the state court decision must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).         If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.     Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir. 2019), cert. denied, 140 S. Ct. 394

(2019).   As noted in Richter, unless the petitioner shows the

state court's ruling was so lacking in justification that there

was error well understood and comprehended in existing law beyond

any   possibility   for   fair-minded   disagreement,   there   is   no

entitlement to habeas relief.    Burt v. Titlow, 571 U.S. 12, 19-20

(2013).



                                  9
     This Court is not obliged "to flyspeck the state court order

or grade it."      Meders, 911 F.3d at 1349.          Moreover, even state

court rulings for which no rationale or reasoning is provided are

entitled to AEDPA deference, "absent a conspicuous misapplication

of Supreme Court precedent."        Id. at 1350 (citation and quotation

marks omitted).

     In undertaking its review, this Court must accept that a state

court's finding of fact, whether a state trial court or appellate

court, is entitled to a presumption of correctness under 28 U.S.C.

§ 2254(e)(1).      However, the presumption of correctness applies

only to findings of fact, not mixed determinations of law and fact.

Brannan v. GDCP Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013)

(per curiam) (recognizing the distinction between a pure question

of fact from a mixed question of law and fact), cert. denied, 573

U.S. 906 (2014).

     Where   there   has   been    one    reasoned   state   court    judgment

rejecting    a   federal   claim   followed    by    an   unexplained    order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                    Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

                                     10
       Supreme   Court   precedent   also   limits     the   federal     court’s

authority to award habeas relief.           Unless pierced by one of two

narrow exceptions: (1) new rules that are substantive rather than

procedural,      and   (2)   watershed   rules    of     criminal      procedure

implicating the fundamental fairness and accuracy of the criminal

proceeding, the rule of nonretroactivity set forth in Teague v.

Lane, 489 U.S. 288, 300-301 (1989) (plurality opinion), providing

that the federal court cannot disturb a state court conviction

based on a constitutional rule announced after a conviction is

final, is applicable.        Knight, 936 F.3d at 1331 (citing Schiro v.

Summerlin, 542 U.S. 348, 352-53 (2004)) (quotations and citations

omitted).     The “threshold Teague analysis” must be conducted if

properly raised by the state, and the state prisoner must clear

both   hurdles,    deference    mandated    by   AEDPA    and    the    rule   of

nonretroactivity, to successfully obtain federal habeas relief.

Knight, 936 F.3d at 1331 (citation omitted).

       Thus, a state habeas petitioner is faced with two constraints,

AEDPA's generally formidable barrier to habeas relief except in

specified     circumstances,      and      the   general        principle      of

nonretroactivity limiting the disturbance of a state conviction

based on a constitutional rule announced after a conviction became

final except in two narrow exceptions.            Even if the petitioner

satisfies the hurdle demanded by Supreme Court precedent, state-
                               11
court   judgments    will   not     easily    be    set   aside   due   to    the

applicability of the highly deferential AEDPA standard that is

intentionally difficult to meet.             See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ,

it severely limits those occasions to those "where there is no

possibility   fairminded     jurists    could      disagree   that   the     state

court's decision conflicts" with Supreme Court precedent.               Id.     In

sum, application of the standard set forth in 28 U.S.C. § 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, and not a mechanism for

ordinary error correction.        Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

                               V.    NOT COGNIZABLE

     Four grounds, grounds 22, 25, 26, and 27, are not cognizable

federal constitutional claims.         See Response at 20-22.        Therefore,

Petitioner is not entitled to habeas relief on grounds 22, 25, 26,

and 27.

                    VI.   EXHAUSTION AND PROCEDURAL DEFAULT

     Of the remaining grounds, Respondents assert part of ground

7 and grounds 12, 14, 15, 19, 21, 23, and 24 are unexhausted and/or

procedurally barred.      Response at 16-21.        In addition, Respondents

submit part of ground ten may be unexhausted, but concede that

arguably ground ten is exhausted because the trial court treated
                               12
the claim as reframing claim three (ground 9, an ineffective

assistance of counsel claim) and denied it.   Id. at 16.   As such,

the Court will address ground ten, to the extent it has been

exhausted in the state court system.

     The doctrine of procedural default requires the following:

              Federal habeas courts reviewing the
         constitutionality of a state prisoner's
         conviction and sentence are guided by rules
         designed to ensure that state court judgments
         are   accorded   the   finality  and   respect
         necessary to preserve the integrity of legal
         proceedings within our system of federalism.
         These rules include the doctrine of procedural
         default, under which a federal court will not
         review the merits of claims, including
         constitutional claims, that a state court
         declined to hear because the prisoner failed
         to abide by a state procedural rule. See,
         e.g., Coleman, supra, at 747-748, 111 S. Ct.
         2546; Sykes, supra, at 84-85, 97 S. Ct. 2497.
         A state court's invocation of a procedural
         rule to deny a prisoner's claims precludes
         federal review of the claims if, among other
         requisites, the state procedural rule is a
         nonfederal ground adequate to support the
         judgment and the rule is firmly established
         and consistently followed. See, e.g., Walker
         v. Martin, 562 U.S. ----, ----, 131 S. Ct.
         1120, 1127-1128, 179 L.Ed.2d 62 (2011); Beard
         v. Kindler, 558 U.S. ----, ----, 130 S. Ct.
         612, 617-618, 175 L.Ed.2d 417 (2009). The
         doctrine   barring    procedurally   defaulted
         claims from being heard is not without
         exceptions. A prisoner may obtain federal
         review of a defaulted claim by showing cause
         for the default and prejudice from a violation
         of federal law. See Coleman, 501 U.S., at 750,
         111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).
                                13
       A petition for writ of habeas corpus should not be entertained

unless the petitioner has first exhausted his state court remedies.

Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455

U.S.    509    (1982).      A    procedural    default   arises    "when   'the

petitioner fails to raise the [federal] claim in state court and

it is clear from state law that any future attempts at exhaustion

would be futile.'"       Owen v. Sec'y, Dep't of Corr., 568 F.3d 894,

908 n.9 (11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300,

1304 (11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010).

       There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice

from a violation of federal law."                Martinez, 566 U.S. at 10

(citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).                      To

demonstrate cause, a petitioner must show that some objective

factor external to the defense impeded his effort to properly raise

the claim in state court.             Wright v. Hopper, 169 F.3d 695, 703

(11th Cir.), cert. denied, 528 U.S. 934 (1999).                   If cause is

established,      a   petitioner      must    demonstrate     prejudice.     To

demonstrate prejudice, a petitioner must show "there is at least

a reasonable probability that the result of the proceeding would

have    been    different       had   the    constitutional    violation   not

occurred."      Owen, 568 F.3d at 908.
                                    14
                                A.   Ground 7

       In ground 7, Petitioner raises a claim of the ineffective

assistance of counsel for failure to suppress evidence seized by

illegal search and seizure, in violation of the Fourth, Fifth,

Sixth, and Fourteenth Amendments.      Petition at 14.      Upon review,

in ground 1(b) of Petitioner’s Rule 3.850 post-conviction motion,

Petitioner claimed his sister, Ramona Garcia, “did not have the

authority to give law enforcement consent to search his computers

and related equipment even though she was the lease holder of the

residence.”    Ex. R at 3.     Petitioner argued his counsel should

have filed a motion to suppress the evidence on this ground.           Id.

       The trial court, applying the Strickland v. Washington, 466

U.S. 668 (1984) standard, soundly rejected this claim finding it

unsupported by the facts as the computer equipment was searched

pursuant to a warrant.     Ex. U at 100-102.         Of note, the record

contains the search warrant.     Id. at 146-55, Exhibit C.

       To the extent Petitioner’s ground 7 was exhausted in the post-

conviction motion through ground 1(b) of the motion, the rejection

of this claim by the state court is entitled to deference.             The

trial court denied the claim, and the Fifth District Court of

Appeal (5th DCA) affirmed per curiam.     Ex. JJ.

       The 5th DCA affirmed without an opinion and explanation.

This    decision,   although   unexplained,     is   entitled   to   AEDPA
                                   15
deference.       Applying the look through presumption described in

Wilson,    the   state    court’s   ruling    is     based    on   a   reasonable

determination of the facts and a reasonable application of the

law.

       The Florida court’s decision is not inconsistent with Supreme

Court   precedent,    including     Strickland,      and     the   state   court’s

adjudication of the claim is not contrary to or an unreasonable

application      of   Strickland     or      based     on     an    unreasonable

determination of the facts.          Ground seven, as exhausted in the

state court in ground 1(b) of Rule 3.850 motion, is due to be

denied.

       In ground 7 of the federal Petition, Petitioner raises a claim

of ineffective assistance of counsel for failure to suppress

evidence obtained by illegal search and seizure but expands the

claim and adds a new claim not previously exhausted, asserting the

computer was illegally searched at 9:00 a.m. on January 30, 2009

[sic], as a file was downloaded and “[a] system restore takes an

operator to start.”       Petition at 15.     Notably, at trial, Frederick

Cummings, a former police officer who conducted the forensic

examination of the computers, testified the file creation and

access date of January 31, 2009, was not done by a user but was

initiated by the computer’s automatic operating back-up system.

Ex. E at 170-71.         He explained, the system restore system is a
                                     16
backup system that creates restore points, and it is done by the

operating system, not a user.       Id. at 171.      Mr. Cummings also

testified the laptop was affirmatively last accessed on January

22, 2009.    Id. at 176.

      In response to Respondents’ assertion the additional claim is

unexhausted, Petitioner contends he is making the same claim as he

raised in the state court system.          Reply at 2.   To the extent

Petitioner is contending he exhausted this additional claim in his

Rule 3.850 motion, the Court is not convinced by his argument.

The   record    does   not   demonstrate    Petitioner   exhausted   the

additional claim in the state courts.       As a result, Petitioner has

procedurally defaulted the claim.

      Petitioner has failed to show cause, and he does not meet the

prejudice or manifest injustice exceptions.      Although a petitioner

may obtain review of the merits of a procedurally barred claim if

he satisfies the actual innocence "gateway" established in Schlup

v. Delo, 513 U.S. 298 (1995), Petitioner has not done so.            The

gateway is meant to prevent a constitutional error at trial from

causing a miscarriage of justice and "'the conviction of one who

is actually innocent of the crime.'" Kuenzel v. Comm'r, Ala. Dep't

of Corr., 690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam)

(quoting Schlup, 513 U.S. at 324), cert. denied, 569 U.S. 1004

(2013).     The fundamental miscarriage of justice exception is only
                                   17
available in extraordinary cases upon a showing of "'actual'

innocence" rather than mere "'legal' innocence."                 Johnson v. Ala.,

256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted), cert.

denied, 535 U.S. 926 (2002).               Petitioner has failed to identify

any fact warranting the application of the fundamental miscarriage

of justice exception.

       In conclusion, the Court finds the additional claim raised in

ground 7 is unexhausted and procedurally defaulted.                   As Petitioner

has    failed   to     establish    cause    and    prejudice    or    any   factors

warranting      the    application    of    the    fundamental    miscarriage     of

justice exception to overcome the default, the court deems the

additional claim raised in ground 7 procedurally defaulted, and

Petitioner is procedurally barred from raising the unexhausted

portion of ground 7 in this proceeding.

       To the extent Petitioner claims his procedural default should

be excused based on the narrow exception under Martinez, Petitioner

must    demonstrate        the     underlying      ineffectiveness       claim   is

substantial.5         Indeed, Petitioner must demonstrate the claim has

some merit.       Martinez, 566 U.S. at 14.             In this instance, the

underlying ineffectiveness claim raised in ground 7 lacks merit;



5  The record demonstrates Petitioner did not have counsel for the
filing of his post-conviction Rule 3.850 motion and the evidentiary
hearing. Ex. R; Ex. V.
                                18
therefore, Petitioner has not demonstrated he can satisfy an

exception to the procedural bar.            To explain, the Court provides

a merits analysis.

     Petitioner asserts the following: “[c]ounsel should have

investigated the time of the Sheriff’s confiscation, to the applied

method of system restore.           He would then have been able to make a

reasonable defense on the legality of an unlawful search and

seizure.”    Petition at 15.        Petitioner’s argument is fundamentally

flawed    because   the    forensics     examiner/former     police    officer

testified: “the file creation and access date” of January 31, 2009

is found in a path called the “system volume information[,]” and

it is a separate partition of the C drive.             Ex. E at 170-71.      He

further    attested,      the   C   drive   contains   the   “system    volume

information[,]” which is part of the “system restore” for the

computer.    Id. at 171.        He explained this backup system creates

restore points, in case something happens to the computer, and the

automatic creation of the file results in restoration.                 Id.    He

described it as a hidden file that is not viewed by the user.                Id.

Finally, he said the file is created by the operating system, not

a user.    Id.

     This testimony negates Petitioner’s contention that defense

counsel performed deficiently by not pursuing an investigation

into the creation of the file on January 31, 2009, as the file
                              19
creation and access date resulted from the system restore or backup

system for the computer, not due to a manual download by a user.

Thus, the operating system automatically backed up the laptop

directory on January 31, 2009.

      The Court is not convinced that counsel performed deficiently

by   failing   to    investigate     this    matter   further.      The   record

demonstrates       defense   counsel     effectively    cross    examined     the

forensics examiner about the file created on January 31, 2009.

Ex. E at 197.        Counsel asked in what possible ways the file was

created on the laptop.         Id.     The witness responded the creation

of the file is a result of a program on the computer that captures

the most recent data since the last capture point, and the computer

refreshes itself, updating the hard drive.              Id. at 198.

      The Court is not convinced that ground seven has some merit.

As such, Petitioner has failed to show he falls within the narrow

parameters of the ruling in Martinez, in which the Supreme Court

recognized     a    narrow   exception      for   ineffective    assistance   of

counsel/absence        of    counsel     at       initial-review    collateral

proceedings.       As Petitioner failed to demonstrate the underlying

ineffective assistance of counsel claim is a substantial one, he

does not fall within this narrow exception.              Thus, he has failed

to establish cause for the procedural default of his claim of

ineffective assistance of trial counsel raised in ground 7.
                                20
                       B.    Grounds 12, 14, 15, and 19

     Respondents state, in grounds 12, 14, and 19, Petitioner

raises   claims   of   ineffective     assistance      of   counsel,    but    he

exhausted claims of trial court error in the state courts (labeled

as issues sixteen, thirteen, and fourteen in the supplemental

motion   for    post-conviction    relief).         Response     at    17,    19.

Similarly,     Respondents   contend      Petitioner    raises   a    claim    of

ineffective assistance of counsel in ground 15, while he exhausted

a claim of trial court error in the state courts (labeled as ground

four of the Rule 3.850 motion).        Response at 18.

     In grounds 12, 14, 15, and 19, Petitioner raises claims of

ineffective assistance of counsel.           Upon review, in ground four

of the Rule 3.850 motion, Petitioner raised the following claim:

“the trial court committed reversible error in allowing the state

[to] show a child pornography video during closing arguments which

was not a part of the evidence.”       Ex. R at 14.     Notably, Petitioner

pointed out that counsel strenuously objected to the showing of

the videos during closing, but his objection was overruled.                   Id.

at 15.   The trial court found Petitioner’s claim of trial court

error procedurally barred as counsel raised an objection at trial

and the matter could or should have been raised on direct appeal.

Ex. U at 104.     The 5th DCA affirmed.       Ex. JJ.


                                     21
      The record shows that in issue sixteen of the supplemental

motion Petitioner raised the following claim:

                    Incriminating statements procured by
               agents intentionally created a situation that
               was induced without benefit to counsel, under
               violation   of   due  process  safeguard   by
               “deliberate     elicitation”    is     plain,
               fundamental error, which can be brought forth
               at any time, even on appeal.         A Sixth
               Amendment violation obtained. Error occurred
               through abuse of discretion, beyond any
               reasonable doubt, question of law standards,
               de novo.

Ex. S at 48.

      The trial court addressed the claim that the trial court

committed fundamental error by allowing the recorded jail calls to

be entered into evidence, in violation of the Sixth Amendment.

Ex.   U   at    110-11.    The   trial   court   rejected   this   claim   as

procedurally barred as it could or should have been raised at

trial, and if properly preserved, on direct appeal.            Id. at 111.

The 5th DCA affirmed.      Ex. JJ.

      In issue thirteen of the supplemental motion, Petitioner

claimed the trial court erred in allowing the showing of videos

and pictures during closing, inflaming the passion of the jury.

Ex. S at 47.      For the same reasons stated in denying issue sixteen,

the court found the claim procedurally barred.          Ex. U at 110.

      In issue fourteen of the supplemental motion, Petitioner

claimed the trial court erred in not allowing the state’s witness
                                22
to provide the correct date of Petitioner’s arrest.                   Ex. S at 47.

Again,    the     trial    court   found      the   trial    court    error     claim

procedurally barred, noting it could or should have been raised at

trial, and, if properly preserved, on direct appeal.                         Ex. U at

110.

       The     record    demonstrates     Petitioner    failed       to   raise     and

exhaust the claims of ineffective assistance of counsel presented

in grounds 12, 14, 15, and 19 in the state court system.                        Thus,

the claims of ineffective assistance of counsel are unexhausted

and procedurally defaulted.             Petitioner has failed to show cause

and prejudice or demonstrate a fundamental miscarriage of justice

will result if these claims of ineffective assistance of counsel

are not addressed on their merits.              Accordingly, grounds 12, 14,

15, and 19 are procedurally defaulted and Petitioner is barred

from raising these grounds.

                          C.   Grounds 21, 23, and 24

       Respondents contend grounds 21, 23, and 24 were procedurally

barred by the state courts and are defaulted.                    Response at 36.

The    issue    raised    in   ground    21   was   raised    in     claim    one   of

Petitioner’s second motion for post-conviction relief, but the

trial court found the second motion successive.                 Ex. NN at 3; Ex.

OO.    The 5th DCA affirmed, upholding the procedural bar.                    Ex. SS.

The issues raised in grounds 23 and 24 were raised in claims two
                               23
and   three   of   Petitioner’s   second   motion   to   correct    illegal

sentence.     Ex. EEE at 5, 9.    The trial court denied these claims

as procedurally barred.       Ex. FFF.      The 5th DCA affirmed per

curiam, upholding the procedural bar.       Ex. HHH.

      Petitioner did not properly present these claims to the state

courts.     Any further attempts to seek post-conviction relief in

the state courts on these grounds will be unavailing.              As such,

he has procedurally defaulted the claims.

      “[A] state prisoner seeking federal habeas corpus relief, who

fails to raise his federal constitution claim in state court, or

who attempts to raise it in a manner not permitted by state

procedural rules is barred from pursuing the same claim in federal

court absent a showing of cause for and actual prejudice from the

default.”      Alderman v. Zant, 22 F.3d 1541, 1549 (11th Cir.)

(citations omitted) (emphasis added), cert. denied, 513 U.S. 1061

(1994).     As he is procedurally barred from raising these grounds,

at this stage, Petitioner must demonstrate cause and prejudice.

He has failed to show cause and prejudice.          Additionally, he has

failed to show that failure to address these claims on the merits

would result in a fundamental miscarriage of justice.         This Court

finds this is not an extraordinary case as Petitioner has not made

a showing of actual innocence rather than mere legal innocence.


                                    24
      Grounds 21, 23, and 24 are procedurally defaulted and the

fundamental miscarriage of justice exception is inapplicable.

Thus, Petitioner is barred from pursuing grounds 21, 23, and 24 in

federal court.

      To the extent Petitioner blames his failure to properly

exhaust ground 21, his claim of ineffective assistance of counsel

for   failure    to   call   a    mental   health    expert    to   establish

Petitioner’s    state   of   mind    during   the    phone    calls   and   to

investigate a possible defense, on the fact that he had no counsel

to prepare his original Rule 3.850 motion, the Court is not

convinced that ground 21 has some merit.            An explanation follows.

      Petitioner, in his supporting facts for ground 21, states his

counsel could have called an expert to testify that Petitioner was

excited or confused due to lack of medication for his psychiatric

issues.   Petition at 36.        Petitioner states an expert would have

testified that Petitioner would believe he was speaking as to one

subject but in fact was speaking about another.              Id.

      The record belies Petitioner’s contention he was in a confused

state during the phone calls.        The transcript of trial shows that

in a recorded phone call Petitioner directed Mary Watts to get his

important things, including his computer, the laptop, and the

camera, but not his phone.        Ex. E at 69-70.      He also told Mary to

bond him out.    Id. at 72.      In the second phone call to Ms. Watts,
                                      25
Petitioner directed Ms. Watts to not go on his memory chips after

Ms. Watts mentioned there were “other creepy” images on a memory

chip.       Id. at 75.    Upon mention of the white disc, Petitioner told

Ms. Watts not to go on the white disc and he said he knew what was

on    the    pink   disc.     Id.   at    77-78.        Petitioner   repeated     his

directive to Ms. Watts to not access the chips.                  Id. at 79.

       In another phone call, Petitioner told Ms. Watts it was not

him on the video with Brittany.                   Id. at 81-82.        The record

demonstrates Brittany Moore confirmed this fact as she testified

at trial that the pictures were of her engaging in a sexual act

with a person named Chris, a family member of Petitioner, when she

was fifteen or sixteen years old.            Id. at 228-230.

       In an additional phone call, in a discussion about the MP3

player,      Petitioner     asked   Ms.   Watts    if    she   was   going   to   put

Petitioner in prison for the rest of his life.                       Id. at 87-88.

Petitioner said he did not know how the pictures were placed on

the MP3 player, but he knew they came from the big computer.                      Id.

at 88-89.       Petitioner denied saving the images on purpose, said

some may have come from Brian’s computer, and accused Ms. Watts of

trying to put Petitioner in prison by her actions.                      Id. at 90.

Petitioner denied placing the images on the MP3 player.                      Id. at

92.     He told Mary he wanted her to erase images because he did not

want to answer any more questions about them.                  Id.
                                26
       In another phone call, Petitioner, in response to Ms. Watts’

statement that she needed to speak with Petitioner’s sister to

figure out what to do, told Ms. Watts she was going to put him in

prison for life.    Id. at 94.    Petitioner said, “[i]f you do not

break those chips, if you do not break them, they’re going to put

me in prison for the rest of my life [.]” Id. at 96.

       Finally, in another phone call, Petitioner said his plan had

been to put the images on Brandy’s computer, but he did not do it.

Id. at 104.    He stated he did not know how the images got on the

MP3 player.      Id. at 104-105.      He admitted to Ms. Watts he

downloaded the images: “I downloaded them, like I did that.”     Id.

at 105. He also said he kept them on the computer.     Id.

       The thrust of these conversations in phone calls initiated by

Petitioner, was to direct Ms. Watts to destroy evidence that may

harm Petitioner and to proceed to bond him out.      Petitioner made

certain admissions, denied that he was the individual in the images

with Brittany, and repeatedly denied knowledge of how the images

were placed on the MP3 player.

       Petitioner’s defense counsel did not perform deficiently by

failing to obtain an expert to testify as to Petitioner’s state of

mind during the phone calls.     Petitioner did not exhibit confusion

when he directed Ms. Watts to destroy evidence and to bond him

out.    He knew he was facing serious charges and he wanted the
                               27
evidence destroyed.     He was accurate in his statements that the

individual in the images with Brittany was another male, and he

was consistent in his statements that he did not know how the

images were placed on the MP3 player.           He obviously knew there was

damning evidence to be found on his various devices as he asked

Ms. Watts to destroy the devices.

     Upon review, Petitioner has failed to show he falls within

the narrow parameters of the ruling in Martinez.           As he has failed

to demonstrate that his underlying claim of ineffective assistance

of counsel is a substantial one, he does not meet the narrow

exception.     As such, he has failed to establish cause for the

procedural default of his claim of ineffective assistance of trial

counsel raised in ground 21.

                            VII.    REMAINING GROUNDS

     In the remaining grounds (1-6, part of ground 7 (referred to

as claim 1(b) in the state court system), 8-11, 13, 16, 18, and

20), Petitioner raises claims of ineffective assistance of trial

counsel   or    ineffective        assistance     of   appellate     counsel.

Petitioner     adequately    exhausted    his     claims   of    ineffective

assistance of trial counsel in the state court system by presenting

the relevant claims in his Motion for Postconviction Relief.              Ex.

R; Ex. S; Ex. T; Ex. U; Ex. V; Ex. W; Ex. X; Ex. Y.             The Fifth DCA

per curiam affirmed the decision of the trial court.               Ex. Z; Ex.
                               28
AA; Ex. BB; Ex. CC; Ex. DD; Ex. EE; Ex. FF; Ex. GG; Ex. HH; Ex.

II; Ex. JJ; Ex. KK. Ex. LL; Ex. MM.                    Petitioner adequately

exhausted    his    claims   of    ineffective    assistance      of   appellate

counsel in the state court system by presenting the relevant claims

in   his   Petition   Alleging      Ineffective      Assistance   of    Appellate

Counsel.    Ex. L; Ex. M; Ex. N; Ex. O; Ex. P; Ex. Q.

      To prevail on a Sixth Amendment claim, Petitioner must satisfy

the two-pronged test set forth in Strickland, 466 U.S. at 688,

requiring    that   he   show     both   deficient    performance      (counsel's

representation fell below an objective standard of reasonableness)

and prejudice (there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding

would have been different).              See Brewster v. Hetzel, 913 F.3d

1042, 1051-52 (11th Cir. 2019) (reviewing court may begin with

either component).

      To obtain habeas relief, a counsel's errors must be so great

that they adversely affect the defense.           To satisfy this prejudice

prong, the reasonable probability of a different result must be "a

probability sufficient to undermine confidence in the outcome."

Strickland, 466 U.S. at 694.

      The standard created by Strickland is a highly deferential

one, requiring a most deferential review of counsel's decisions.

Richter, 562 U.S. at 105.            Not only is there the "Strickland
                                       29
mandated    one   layer    of   deference   to   the   decisions   of   trial

counsel[,]" there is the added layer of deference required by

AEDPA: the one to a state court's decision.             Nance, 922 F.3d at

1303.    Thus,

            Given the double deference due, it is a "rare
            case in which an ineffective assistance of
            counsel claim that was denied on the merits in
            state court is found to merit relief in a
            federal habeas proceeding." Johnson v. Sec'y,
            DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
            for the reasons we have already discussed, it
            is rarer still for merit to be found in a claim
            that challenges a strategic decision of
            counsel.

Nance, 922 F.3d at 1303.

    The     two-part   Strickland     standard    is   also   applicable   to

Petitioner’s      claims   of   ineffective      assistance   of   appellate

counsel.     Overstreet v. Warden, 811 F.3d 1283, 1287 (11th Cir.

2016).     The Eleventh Circuit describes Strickland's governance of

this type of claim:

                  To prevail on a claim of ineffective
            assistance of appellate counsel, a habeas
            petitioner must establish that his counsel's
            performance was deficient and that the
            deficient performance prejudiced his defense.
            See Strickland v. Washington, 466 U.S. 668,
            687, 104 S. Ct. 2052, 2064, 80 L.Ed.2d 674
            (1984); Brooks v. Comm'r, Ala. Dep't of Corr.,
            719 F.3d 1292, 1300 (11th Cir. 2013) ("Claims
            of ineffective assistance of appellate counsel
            are governed by the same standards applied to
            trial counsel under Strickland.") (quotation
            marks    omitted).   Under    the    deficient
            performance prong, the petitioner "must show

                                     30
           that counsel's representation fell below an
           objective   standard   of   reasonableness."
           Strickland, 466 U.S. at 688, 104 S. Ct. at
           2064.

Rambaran v. Sec'y, Dep't of Corr., 821 F.3d 1325, 1331 (11th Cir.

2016), cert. denied, 137 S. Ct. 505 (2016).

    As with a claim of ineffective assistance of trial counsel,

the combination of Strickland and ' 2254(d) requires a doubly

deferential review of a state court decision.     See Richter, 562

U.S. at 105.   When considering deficient performance by appellate

counsel,

           a court must presume counsel's performance was
           "within   the   wide   range   of   reasonable
           professional assistance." Id.[6] at 689, 104
           S. Ct. 2052. Appellate counsel has no duty to
           raise every non-frivolous issue and may
           reasonably    weed    out    weaker    (albeit
           meritorious) arguments.     See Philmore v.
           McNeil, 575 F.3d 1251, 1264 (11th Cir. 2009).
           "Generally, only when ignored issues are
           clearly stronger than those presented, will
           the presumption of effective assistance of
           counsel be overcome." Smith v. Robbins, 528
           U.S. 259, 288, 120 S. Ct. 746, 145 L.Ed.2d 756
           (2000) (quoting Gray v. Greer, 800 F.2d 644,
           646 (7th Cir. 1986)); see also Burger v. Kemp,
           483 U.S. 776, 784, 107 S. Ct. 3114, 97 L.Ed.2d
           638 (1987) (finding no ineffective assistance
           of counsel when the failure to raise a
           particular issue had "a sound strategic
           basis").




    6   Strickland, 466 U.S. at 689.

                                31
Overstreet, 811 F.3d at 1287; see also Owen v. Sec'y, Dep't of

Corr., 568 F.3d 894, 915 (11th Cir. 2009) (footnote omitted) (since

the underlying claims lack merit, "any deficiencies of counsel in

failing to raise or adequately pursue [meritless issues on appeal]

cannot   constitute   ineffective   assistance   of   counsel"),   cert.

denied, 558 U.S. 1151 (2010).

     To satisfy the prejudice prong, a petitioner must show "but

for the deficient performance, the outcome of the appeal would

have been different."    Black v. United States, 373 F.3d 1140, 1142

(11th Cir. 2004) (citations omitted), cert. denied, 543 U.S. 1080

(2005); see Philmore v. McNeil, 575 F.3d 1251, 1264-65 (11th Cir.

2009) (per curiam) ("In order to establish prejudice, we must first

review the merits of the omitted claim. Counsel's performance will

be deemed prejudicial if we find that 'the neglected claim would

have a reasonable probability of success on appeal.'") (citations

omitted), cert. denied, 559 U.S. 1010 (2010).

          A.   Ineffective Assistance of Appellate Counsel

Ground 1: the ineffective assistance of appellate counsel for
misquoting trial counsel’s judgment of acquittal, in violation of
the Fifth, Sixth, and Fourteenth Amendments;

Ground 4:   the ineffective assistance of appellate counsel for
failure to raise a due process violation concerning the state’s
failure to prove possession, in violation of the Fifth, Sixth, and
Fourteenth Amendments.




                                    32
      Respondents address grounds 1 and 4 together.        Respondents

succinctly summarize the claims, stating Petitioner argues the

videos and pictures were not accessible by anyone, Petitioner did

not know they were there, the computers and pictures were not

knowingly in Petitioner’s possession, and the computers were used

by others.   Response at 41.    The Court will address these claims

together.

      The record shows defense counsel moved for a judgment of

acquittal based on insufficiency of the evidence.       Ex. E at 233.

Counsel argued, “[t]he State’s expert testified that there were no

actual images or videos accessible by anyone found on the hard

drives of any of these devices.”       Id. at 233-34.   Counsel stated

the videos were on the system volume information, an area of backup

for the hard drive.      Id. at 234.   The court responded, that may

be, but Petitioner made statements in the phone calls that he knew

about their existence.    Id.   As such, the court denied the motion.

Id.   When counsel tried to argue lack of proof of possession, the

court denied the motion.     Id. at 235.

      Of note, defense counsel renewed his objection to the viewing

of the videos and images, “especially the videos which were not

accessible and had, in fact, been deleted and the fact that he

wasn’t actually found in possession of any of this stuff.”         Id.



                                  33
Counsel argued the two women, Ramona Garcia (sister) and Mary Watts

(ex-wife), had possession of the items, not Petitioner.                       Id.

Referencing   the   phone    calls,      the   trial     court    denied      the

objection/motion.   Id.

     As noted above, Petitioner, in one of the phone calls, stated

he downloaded images to the computer.           He also made statements

that he knew of their existence and wanted them destroyed by Ms.

Watts.   To the extent Petitioner argued that the computers and

other items were in possession of his sister and ex-wife, the trial

court rejected this argument based on the telephone conversations

in which Petitioner directed his ex-wife to get his important stuff

or things, like his computer, the laptop, and the camera.                   Ex. E

at 70 (“My (indiscernible) my computer, (indiscernible) like that,

the laptop, the camera.”).        Petitioner told Ms. Watts, “[d]o not

go on my memory chip (indiscernible).”          Id. at 75.        He repeated,

“[d]o not go on my chips[.]” Id. at 76.                Petitioner stated he

“downloaded   everything    off   the    computer[.]”     Id.    at   87.      He

explained he downloaded images planning to put them on Brandy’s

computer but kept the images on his computer.            Id. at 104-105.

     The record also shows the forensics examiner testified as to

the images found on hardware.           Ex. E at 160-62.         Fred Cummings

testified, for example, he found a video file (Count I) on the



                                    34
loose hard drive, the C drive, in a folder called “lost files”.

Id. at 163-64.      He explained, for it to be a lost file, the user

had to have placed it onto the hard drive at some point.             Id. at

165.     He found files in thumb databases.            Id. at 169.       He

discovered deleted files still on the computer in unallocated

space.    Id. at 172.    He also located videos on hard drives.         Id.

at 173-74.

       As noted by Respondents, the examiner found child pornography

images, and most were not deleted, but some were.         Response at 45.

These images were not from pop-ups or from “browsing,” but were

downloaded.    Ex. E at 165, 170.      Thus, it was left to the jury to

decide    whether     Petitioner    knowingly      possessed   the    child

pornography on his devices.        Ex. E at 281.

       To prevail on a claim of ineffective assistance of appellate

counsel, the burden is heavy.        The Petitioner must:

            first show that his counsel was objectively
            unreasonable, see Strickland, 466 U.S., at
            687-691, 104 S. Ct. 2052, in failing to find
            arguable issues to appeal-that is, that
            counsel unreasonably failed to discover
            nonfrivolous issues and to file a merits brief
            raising them. If [a petitioner] succeeds in
            such a showing, he then has the burden of
            demonstrating prejudice. That is, he must show
            a reasonable probability that, but for his
            counsel's unreasonable failure to file a
            merits brief, he would have prevailed on his
            appeal. See id., at 694, 104 S. Ct. 2052
            (defendant must show "a reasonable probability


                                     35
             that, but for counsel's unprofessional errors,
             the result of the proceeding would have been
             different").

Smith v. Robbins, 528 U.S. 259, 285-86 (2000).

     Here,     Petitioner    has   not       satisfied     the   Strickland

requirements with respect to his claims of ineffective assistance

of appellate counsel.       Petitioner has not alleged or shown that

the 5th DCA misapplied Strickland or unreasonably applied the law

to the facts.     Indeed, Petitioner has failed to meet either prong

of Strickland.

     In sum, Petitioner has not shown the 5th DCA decided these

claims in a manner contrary to Strickland, or that the 5th DCA's

application of Strickland was objectively unreasonable.               AEDPA

deference is due.

     The record shows appellate counsel filed an Anders brief and

presented one issue:     whether the trial court erred by denying the

motion for judgment of acquittal.        Ex. G at 4.     Although appellate

counsel said no actual images appeared on the electronic equipment

rather than describing them as inaccessible, the 5th DCA still had

the full opportunity to review the denial of the motion for

judgment of acquittal, as that was the stated issue.                The re-

characterization    or   re-phrasing    by   appellate    counsel   did   not




                                   36
inhibit the 5th DCA’s review of the claim of trial court error in

denying the motion for judgment of acquittal.

     As noted in the appellate counsel’s argument in the Anders

brief, pursuant to Anders, “the appellate court must examine the

record to the extent necessary to discover any errors apparent on

the face of the record.”          Ex. G at 3.

     The    Court    is   also    not   convinced    that    appellate    counsel

performed deficiently for failure to raise a due process claim

based on the state’s failure to prove possession.                   The record

demonstrates the state began opening statement by announcing:

“[a]nd you are going to hear about how the State first became aware

of the fact that Mr. Garcia was in possession of these items.”

Ex. E at 36.        Again, in closing, the prosecutor reiterated, the

state must show Petitioner: “knowingly possessed a photograph or

video.”     Id. at 254.       The trial court instructed the jury the

state   must   prove      three    elements     beyond   a   reasonable   doubt,

including   the     element   that      Petitioner   “knowingly    possessed    a

photograph or a video.”           Id. at 281.

     Upon the filing of Petitioner's state petition for writ of

habeas corpus, Ex. L, the 5th DCA reviewed Petitioner's arguments

concerning claims Petitioner argued his appellate counsel should

have raised on direct appeal, and the 5th DCA denied the petition,



                                         37
finding it to be without merit, thus making its determination that

no appellate relief would have been forthcoming on these stated

grounds.     Ex. O.   Thus, Petitioner has failed to show a reasonable

probability the outcome of the direct appeal would have been

different had appellate counsel argued as Petitioner's suggests

appellate counsel should have on direct appeal.

       In   conclusion,    the   denial    of   relief   on   the   ineffective

assistance of appellate counsel claims was neither contrary to,

nor    an   unreasonable    application      of   Strickland.        Therefore,

Petitioner is not entitled to habeas relief on grounds one and

four.

Ground 2:      the ineffective assistance of appellate counsel for

failure to raise trial counsel’s objections on direct appeal, in

violation of the Fifth, Sixth, and Fourteenth Amendments.

       Petitioner raised this claim in issue two of his state habeas

corpus petition.      Ex. L at 3-4.        The 5th DCA denied relief.      Ex.

O.    Thus, there is a qualifying state court decision on the merits.

       Petitioner asserts his appellate counsel was ineffective for

failure to raise the issue concerning trial counsel’s objection to

the state showing images during closing argument.              Petition at 7.

Petitioner asserts there was no justifiable reason for showing the

images in closing as there was no lawful or medical reason to show



                                      38
pictures and this measure was used to inflame the passions of the

jury.       Id.       Further,    Petitioner   contends   the    stipulation

eliminated the need for testimony concerning the age of the

children.7      Id.

      The record reflects that there was a stipulation that the age

of the children in the images was under eighteen.               Ex. E at 27.

A discussion took place on the record concerning the state’s

reasons for playing the videos during closing.                Id. at 225-26.

The evidence had been admitted, but the prosecutor did not want to

show the images twice, during the presentation of evidence and

during closing.        Id. at 226.      The trial court overruled defense

counsel’s objection to the showing of the videos during closing.

Id.     Defense counsel renewed his objection to the viewing of the

videos    and     images.   Id.    at   235.    The   court   overruled   the

objection.      Id.




7 The trial court read the instruction that the parties stipulated
that each image or video depicts a child less than 18 years of
age. Ex. E at 281. Thus, the court instructed a portion of an
element should be considered as proven beyond a reasonable doubt.
Id.    The jury still had to find, beyond a reasonable doubt,
Petitioner knowingly possessed a photograph or a video; the
photograph or video included, in whole or in part, sexual conduct
by a child (as stipulated less than 18 years of age); and,
Petitioner knew that the photograph or video included sexual
conduct by a child of the stipulated age. Id.

                                        39
     The prosecutor reminded the court the whole videos were placed

in evidence.   Id. at 250.       The court instructed the jury that a

portion of the videos would be played during closing, but the jury

could watch the complete videos during deliberation, if the jury

elected to do so.    Id. at 253, 294-95.

     By playing the videos during closing, the prosecutor avoided

having to display the pornographic images twice.          Moreover, the

prosecutor limited the showing to a small portion of the videos.

     Upon the filing of Petitioner’s state petition for writ of

habeas   corpus,    the   5th   DCA    reviewed   Petitioner’s   argument

concerning Petitioner’s contention that his appellate counsel

should have raised the issue concerning trial counsel’s objection

to the state showing images during closing argument, and the 5th

DCA rejected the claim, finding it without merit, thus making its

determination that no appellate relief would have been forthcoming

on this ground.     Ex. O.      Therefore, Petitioner has not shown a

reasonable probability the outcome of his direct appeal would have

been different had appellate counsel argued as Petitioner suggests

appellate counsel should have argued on direct appeal.

     The Court concludes Petitioner is not entitled to relief on

ground two as the denial of relief on Petitioner’s claim of

ineffective assistance of appellate counsel was neither contrary



                                      40
to, nor an unreasonable application of Strickland.      Ground two is

due to be denied.

Ground 3:     the ineffective assistance of appellate counsel for

failure to raise trial counsel’s objection concerning the state’s

witness, Detective Mark Peavy’s, misleading statement concerning

the time of Petitioner’s arrest, in violation of the Fifth, Sixth,

and Fourteenth Amendments.

     Petitioner raised this claim of ineffective assistance of

appellate counsel in his state habeas corpus petition as claim

three.    Ex. L at 4-5.   The 5th DCA denied this claim on its merits.

Ex. O.    Thus, there is a qualifying decision.      This decision is

entitled to AEDPA deference.     An explanation follows.

     The record demonstrates Petitioner was confined in jail on

January 30, 2009, when he made a phone call to his sister, Ramona

Garcia.     Ex. E at 44.     Mary Watts, Petitioner’s ex-wife, also

testified she received a phone call from Petitioner from the jail

on January 30, 2009.      Id. at 68-69.   On cross examination of Ms.

Watts, defense counsel asked Ms. Watts whether she was aware that

a large child pornography video had been created on the laptop on

January 31, 2009 at 9:00 a.m.     Id. at 117.   Ms. Watts said she was

unaware of the creation of the video, did not know how it happened,




                                   41
and confirmed she did not have possession of the computer that

morning, nor did Mr. Garcia.        Id. at 117-18.

       As noted previously, Mr. Cummings, the forensics examiner,

testified the file creation and access date of January 31, 2009 on

the laptop was found in the system volume information, a separate

partition of the C drive and part of the system restore for the

computer.      Id. at 170-71.    He explained this is a backup system,

routinely done by the operating system, not a user.            Id. at 171.

He said it is a hidden file that cannot be viewed by the user

unless the user goes through a special program to recreate the

restore point.        Id.   He further testified the laptop was last

accessed by a user on January 22, 2009.             Id. at 176.   On cross

examination, defense counsel inquired further as to how the laptop

file was created on January 31, 2009.          Id. at 197.    Mr. Cummings

responded that there is a program on the computer that, at certain

intervals, captures the most recent data from the creation of the

last capture point and “refreshes itself, so to speak[.]” Id. at

198.

       After    Mr.   Cummings   testified,   the   jury   submitted   three

questions that were answered in part.           Id. at 219-20; Ex. L at

135-37.        Mr. Cummings testified he had no knowledge of when

Petitioner was arrested on other charges prior to his arrest for



                                     42
this case.    Ex. E at 220.   Mr. Cummings testified he could not say

who was using the computer when files were accessed.       Id.

     Thereafter, Detective Mark Peavy testified Petitioner was

arrested on the unrelated charges on January 30, 2009.           Id. at

232-33.   Defense counsel said, “[n]o cross[.]” Id. at 233.

     After the defense rested, defense counsel brought to the

court’s attention an issue concerning the date Petitioner was

arrested, January 23, 2009.      Id. at 242.    The Court said it was

not coming in unless Petitioner wanted to testify.        Id.    Defense

counsel wanted to re-call Mr. Peavy to clarify the date.        Id.   The

court responded that everyone announced rest and the court was

going straight to closing.     Id.    The court reiterated, it was not

going to reopen the case for cross examination of Detective Peavy.

Id. at 244.     The court told defense counsel he would have to

determine whether it was worthwhile to call Detective Peavy.          Id.

At the defense table, a discussion was held off the record.           Id.

The court asked Petitioner if there was anything else he wanted

his lawyer to do, and Petitioner responded in the negative.           Id.

at 252.   As such, the defense opted not to call Detective Peavy.

     Notably, Mr. Cummings testified the last affirmative access

of the laptop was on January 22, 2009.         Even if the defense had

called Detective Peavy to testify concerning an arrest on January



                                     43
23, 2009, this would not discount the affirmative access of the

computer    on    January    22,     2009.       Moreover,     the    analyst     had

thoroughly explained that the computer refreshed itself through an

operating system backup on January 31, 2009, without a user

accessing the system.

     As noted by Respondents, defense counsel waived the issue

when he decided not to call Detective Peavy after discussion with

his client off the record.            Response at 49-50.          On the record,

Petitioner affirmed that he did not want counsel to take further

action.    Ex. E at 252.

     Upon the filing of Petitioner’s state petition for writ of

habeas     corpus,     the   5th    DCA    reviewed     Petitioner’s      argument

concerning Petitioner’s contention that his appellate counsel

should have raised the issue concerning trial counsel’s failure to

raise trial counsel’s objection concerning the state’s witness,

Detective Mark Peavy’s, misleading statement concerning the time

of Petitioner’s arrest, and the 5th DCA rejected the claim, finding

it without merit, thus making its determination that no appellate

relief    would   have   been      forthcoming     on   this   ground.      Ex.    O.

Therefore, Petitioner has not shown a reasonable probability the

outcome    of    his   direct   appeal     would    have   been      different    had




                                          44
appellate counsel argued as Petitioner suggests appellate counsel

should have argued on direct appeal.

     The 5th DCA did not misapply Strickland in denying this claim.

As the state court reasonably determined the facts and reasonably

applied federal law to those facts in rejecting the claim of

ineffective assistance of appellate counsel, Petitioner is not

entitled to habeas relief.

     The state court’s ruling is entitled to AEDPA deference.    Its

decision is not inconsistent with Supreme Court precedent, and the

state court’s adjudication of this claim is not contrary to or an

unreasonable application of Strickland or based on an unreasonable

determination of the facts.    Thus, AEDPA deference is due, and

Petitioner is not entitled to habeas relief on ground 3.

Ground 5:   the ineffective assistance of appellate counsel for

failure to investigate and improper reliance on phone calls to

file an Anders brief, in violation of the Fifth, Sixth, and

Fourteenth Amendments.

     Petitioner raised this issue in claim five of the state habeas

corpus petition.   Ex. L at 6-7.    The 5th DCA denied the petition.

Ex. O.   This is a qualifying state court decision entitled to

AEDPA deference.




                                   45
     Of import, defense counsel did not object when the redacted

tapes of the phone calls were played for the jury.         Ex. E at 25-

26, 45, 69, 74, 80-81, 86-87, 93, 97, 102.          Any issue about the

phone calls being confusing was not preserved for appeal.               See

Petition at 12.

     Apparently, Petitioner is claiming appellate counsel failed

to adequately read the trial transcript of the phone calls before

stating, “that call and subsequent calls referring to pictures of

nude children on appellant’s various electronic equipment were

published to the jury without objection.”           Ex. G at 1.      In his

state habeas petition, Petitioner asserts appellate counsel should

have alleged the phone calls served to confuse the jury.             Ex. L

at 7.   In his federal Petition, Petitioner states trial counsel

did not object to the playing of the phone calls at trial because

the phone calls did not concern any illegal activity and only once

referenced nude children.    Petition at 12.

     Although this claim is not a model of clarity, it is clear

defense counsel did not object to the playing of the phone calls.

Therefore,   the   matter   was   not   preserved    for   appeal.       Of

importance, Ms. Watts did testify she went on the computers and

the thumb drives and “found pictures of little girls that were

either half naked or in various positions.”            Ex. E at 72-73.



                                   46
Thereafter, redacted phone calls were played for the jury which

supported      her     statement.    In    a   phone   call,    Ms.    Watts    told

Petitioner she found creepy stuff on the memory chip.                   Id. at 75.

She asked Petitioner why there were pictures of kids with no

clothes on in the white disc “or whatever[.]”8 Id. at 77.                        She

mentioned the images of children downloaded onto the MP3 player.

Id. at 88, 92.          On cross examination, defense counsel asked Ms.

Watts about finding “some pictures of child pornography.”                     Id. at

107.    During the recorded phone calls, Petitioner repeatedly asked

Ms. Watts to destroy the evidence and questioned whether she was

trying to put him in prison for life.

       The    Court     concludes   appellate     counsel      did    not    perform

deficiently in her assessment of the case and her decision to file

an Anders brief raising one issue concerning the denial of the

motion for judgment of acquittal.

       Upon the filing of Petitioner’s state petition for writ of

habeas       corpus,    the   5th   DCA    reviewed    Petitioner’s         argument

concerning Petitioner’s contention that his appellate counsel

should have raised the issue of appellate counsel’s failure to

investigate and improper reliance on phone calls to file an Anders




8 Ms. Watts later referred to the disc as a flash or thumb drive
instead of a disc. Ex. E at 107-109.

                                          47
brief, and the 5th DCA rejected the claim, finding it without

merit, thus making its determination that no appellate relief would

have   been    forthcoming     on     this       ground.      Ex.   O.     Therefore,

Petitioner has not shown a reasonable probability the outcome of

his direct appeal would have been different had appellate counsel

argued as Petitioner suggests appellate counsel should have argued

on direct appeal.

       The    denial   of    relief    on    the     ineffective       assistance     of

appellate      counsel      claim     was    neither        contrary     to,    nor   an

unreasonable application of Strickland.                    Therefore, Petitioner is

not entitled to habeas relief on ground 5.

                 B.    Ineffective Assistance of Trial Counsel

Ground 6:      the ineffective assistance of counsel for failure to

challenge the care, custody, and control of the equipment, in

violation of the Fifth, Sixth, and Fourteenth Amendments.

       In ground 6 of the Petition, Petitioner claims his counsel

failed to meet Sixth Amendment standards by failing to challenge

the care, custody, and control of the equipment.                    Petition at 13.

This claim was presented in a post-conviction motion as claim 1(a),

Ex. R at 2-3, and summarily denied.                 Ex. U at 101-102.          The court

set forth the Strickland standard before addressing this claim.

Id. at 100-101.        The court rejected the claim, explaining that



                                            48
defense counsel presented this argument at trial in both opening

and closing statements.            Id.    The court found Petitioner’s “claim

that   Counsel      was     ineffective     for    not    arguing     that    multiple

individuals had access to the computer equipment is refuted by the

record.”9 Id. at 102.          As such, the trial court found no deficient

performance.         As he did not satisfy the performance prong of

Strickland, Petitioner is not entitled to relief on his ineffective

assistance of counsel claim.

       The 5th DCA affirmed without an opinion and explanation.                         Ex.

JJ.    This decision, although unexplained, is entitled to AEDPA

deference.        Applying the look through presumption described in

Wilson,     the     state    court’s      ruling   is    based   on    a    reasonable

determination of the facts and a reasonable application of the

law.

       Thus, the Florida court’s decision is not inconsistent with

Supreme     Court    precedent,      including     Strickland,        and    the   state

court’s     adjudication      of    the    claim   is    not   contrary      to    or    an

unreasonable application of Strickland or based on an unreasonable

determination of the facts.              Thus, ground 6 is due to be denied.



9 Defensecounsel also made the care, custody, and control argument
in support of the motion for judgment of acquittal. Ex. E at 235.
He asserted the equipment was found in the possession of two women
and none of it was specifically linked to Petitioner. Id. The
trial court denied the motion for judgment of acquittal. Id.

                                           49
Ground 7:    the ineffective assistance of counsel for failure to

suppress evidence seized by illegal search and seizure.

     The Court’s review is limited to the claim exhausted in ground

1(b) of Petitioner’s Rule 3.850 motion.               Ex. R at 3-5.     In that

claim, Petitioner argued Ramona Garcia, Petitioner’s sister, did

not have authority to give consent to search the computers and

related   equipment    although   she     was   the    lease   holder   of   the

residence.    Id. at 3.    Petitioner argued counsel was ineffective

for failure to file a motion to suppress illegally obtained

evidence.    Id.

     The trial court summarily denied this claim finding it without

merit as the computer equipment was searched pursuant to a warrant.

Ex. U at 102.      The 5th DCA affirmed this decision.           Ex. JJ.

     The record contains the Search Warrant and the Affidavit for

Search Warrant.      Ex. U at 146-55, Exhibit C.          Affiant Mark Peavy

attested that the police, on January 31, 2009, were contacted by

an anonymous caller regarding child pornography.                Id. at 150-51.

In the Affidavit, Petitioner’s sister, Ms. Garcia, is identified

as the homeowner.      Id. at 151.      Petitioner gave Mary Watts, his

ex-wife, permission to retrieve the laptop computer and other

computer related items from Ms. Garcia’s house.                Id.   Instead of

just retrieving these items, Ms. Watts logged onto the computer



                                     50
and   discovered    numerous     pornographic     photographs       of   underage

females.    Id.     She played some of this material for a police

officer.    Id.     Petitioner’s sister asked the police officers to

remove Petitioner’s computers from her house.              Id. at 152.        The

officers placed the items into evidence at the Sheriff’s Office

Operations Center.       Id.     Detective Peavy completed an affidavit

asking that a search warrant be issued to search for evidence and

items, including any and all instrumentalities of the crimes

described in the affidavit.        Id.

      On February 12, 2009, the county/circuit judge signed the

Search Warrant allowing the search of the computer and related

equipment maintained in the evidence section of the Sheriff’s

Office to be searched.         Id. at 146-47.

      The 5th DCA affirmed the trial court’s decision that defense

counsel    did    not   act   outside    the   broad   range   of    reasonable

assistance under prevailing professional standards by failing to

file a motion to suppress under these circumstances.                Pursuant to

Wilson, it is assumed the 5th DCA adopted the reasoning of the

trial court in denying the motion.             The state has not attempted

to rebut this presumption.        Deference under AEDPA should be given

to the last adjudication on the merits provided by the 5th DCA.

The Florida court’s decision is not inconsistent with Supreme Court



                                        51
precedent, including Strickland and its progeny.                        Moreover, the

state court’s adjudication of this claim is not contrary to or an

unreasonable application of Strickland or based on an unreasonable

determination of the facts.              Thus, ground 7 is due to be denied.

Ground 8:     the ineffective assistance of counsel for failure to

move for a judgment of acquittal based on insufficiency of the

evidence,    in       violation    of    the    Fifth,    Sixth,       and   Fourteenth

Amendments.

       In ground 8, Petitioner raises another claim of ineffective

assistance       of     counsel,        contending       his    counsel       performed

deficiently for failure to               request a motion for judgment of

acquittal based on insufficiency of the evidence as “it takes more

than    deleted       pictures     and    ownership       to   prove     possession.”

Petition    at    16.      Petitioner      raised    this      issue    in   his   post-

conviction motion as claim two, Ex. R at 5-11, and the trial court

summarily denied relief finding the claim refuted by the record

and without merit.         Ex. R at 102-103.

       The Court finds Petitioner is not entitled to relief on this

ground as it is abundantly clear, from the record, defense counsel

moved for a judgment of acquittal, asking the trial court to grant

the motion based on insufficiency of the evidence.                      Ex. E at 233-

35.    Counsel argued the state’s expert said there were no actual



                                           52
images or videos accessible by anyone found on the hard drives of

any of the devices.        Id. at 233-34.        He further argued no proof

of possession.        Id. at 234-35.     Counsel said the videos were not

accessible, they had been deleted, and the items were not actually

found in Petitioner’s possession.              Id. at 235.        Defense counsel

reminded the court the computers and related items were found in

the possession of two women and none of the items were linked to

Petitioner other than the women saying the items were his.                     Id.

Mentioning the phone calls, the court denied the motion for

judgment of acquittal, finding sufficient evidence to go to the

jury.   Id.

    Petitioner appealed the denial of his Rule 3.850 motion.

Pursuant to Wilson, it is assumed the 5th DCA adopted the reasoning

of the trial court in denying the Rule 3.850 motion.                    The state

has not attempted to rebut this presumption.                      Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 5th DCA.      Ex. JJ.        Upon review, the Florida court's

decision    is   not    inconsistent     with     Supreme     Court    precedent,

including     Strickland    and   its       progeny.        The    state   court's

adjudication of this claim is not contrary to or an unreasonable

application      of     Strickland     or      based   on     an      unreasonable

determination of the facts.          As such, ground 8 is due to be denied.



                                        53
Grounds 9, 10, 11, and 13 (related claims addressed together):

Ground 9: the ineffective assistance of counsel for failure to
investigate and move to suppress Petitioner’s phone calls to family
used to circumvent Miranda, in violation of the Fifth, Sixth, and
Fourteenth Amendments.

Ground 10: the ineffective assistance of counsel for failure to
suppress phone calls used to circumvent Miranda, in violation of
the Fourth, Fifth, Sixth, and Fourteenth Amendments.

Ground 11: the ineffective assistance of counsel for failure to
suppress phone calls when Petitioner had an expectation of privacy,
in violation of the Fifth, Sixth, and Fourteenth Amendments.

Ground 13: the ineffective assistance of counsel for failure to
move for suppression of irrelevant phone calls, in violation of
the Fifth, Sixth, and Fourteenth Amendments.


     In combination, these grounds (grounds 9, 10, 11, and 13),

raise a claim of ineffective assistance of counsel for failure to

investigate    and   move   to    suppress   Petitioner’s    phone    calls,

asserting the phone calls were irrelevant, used to circumvent

Miranda, and invaded Petitioner’s right to privacy.            Petition at

17-18, 19, 20-21, 23-24.         Petitioner exhausted these claims by

presenting    them   in   his   post-conviction   motion    (claims   three,

seven, eight of the initial Rule 3.850 motion, and claim fifteen

of the supplemental motion), Ex. R at 11-14, 22-26; Ex. S at 48,

and, after denial by the trial court, Ex. U, raising the issues on

appeal of the denial of the post-conviction motion.           Ex. JJ.




                                     54
     Upon review, the trial court denied these claims, finding

them to be without merit.           Ex. U at 104-106, 110.        The court found

the phone calls were not subject to Miranda because Petitioner

initiated the phone calls from the jail and any motion to suppress

would have been unsuccessful.           Id. at 104.       The court also found

there was no violation of his right to counsel during the jail

phone   calls.      Id.   at   105.         The   court   found   no   reasonable

expectation of privacy in a telephone communication from the Marion

County Jail, noting that all calls from the jail are monitored and

recorded.     Id. at 106.      Finally, the court rejected Petitioner’s

claim concerning the admissibility of the phone calls and denied

his claim of ineffective assistance of counsel finding it to be

without merit.     Id. at 110.

     As noted by Respondents, there was no custodial interrogation

involved in the phone calls.           Also, there were no viable grounds

to seek to suppress the phone calls, even if they were deemed to

be controlled phone calls.             There was not enough evidence to

support a claim that Petitioner’s sister and ex-wife were acting

as agents for the police.            Moreover, if the calls were recorded

under   the      direction     of     law    enforcement     pursuant     to   an

investigation, the calls would fall under a special exemption under




                                        55
Fla. Stat. § 934.03(2)(c), as one of the parties consented to the

taping of the conversations.          See Response at 65.     Indeed,

              [f]or purposes of obtaining evidence of a
              criminal act, Fla. Stat. § 934.03(2)(c),
              authorizes a law enforcement officer to
              intercept a communication electronically when
              one of the parties to the communication has
              given prior consent. State v. Welker, 536
              So.2d 1017, 1020 (Fla. 1988). Proof of consent
              for   this   purpose  is   governed   by   the
              traditional rules of evidence, and there is no
              requirement that consent be proven by the
              testimony of the consenting party. Id.

Sairras v. Fla. Dep’t of Corr., 496 F. App’x 28, 33 (11th Cir.

2012) (per curiam).

       The trial court concluded there was no reasonable expectation

of privacy in Petitioner’s phone calls from the jail.              See Higley

v. Sec’y, Dep’t of Corr., No. 8:11-cv-1482-T35EAJ, 2018 WL 9562225,

at *9 (M.D. Fla. 2018) (the location in which the communication

occurred      is   a   significant    factor   in   determining    whether   a

defendant’s expectation of privacy was reasonable).               A reviewing

court must ask whether society is prepared to recognize the

expectation of privacy as reasonable.           Id.   Here, the trial court

concluded there was no reasonable expectation of privacy in a phone

call   from    a   jail   and   the   appellate     court   affirmed.    This

determination is entitled to deference.




                                       56
    Alternatively, assuming there existed a reasonable expectation

of privacy in the calls from the jail, there was no prejudice

because Petitioner’s ex-wife and sister could have testified as to

the content of the conversations.              See Response at 65.        Thus,

Petitioner does not satisfy the prejudice prong of Strickland.

     Finally, Petitioner has offered no justifiable basis for

suppression.      There was no improper police conduct.            The calls

were certainly probative as Petitioner admitted knowledge of the

content of the photographs, he stated knowledge that pornographic

images were on his devices and equipment, he expressed grave

concern that the content would result in his being sent to prison,

and he acknowledged that their discovery by the police would be so

damaging that he asked his family to destroy evidence to prevent

his being sent to prison.     In this regard, the calls were clearly

probative   and   any   argument   to    the    contrary   would   have   been

unsuccessful.

     The Court is not convinced defense counsel’s performance fell

below an objective standard of reasonableness.             Indeed, counsel’s

actions were well within the scope of permissible performance.

The standard is reasonable performance, not perfection.            Brewster,

913 F.3d at 1056 (citation omitted).           In addition, Petitioner has

failed to show resulting prejudice, the second prong of the



                                    57
Strickland standard.       There is no reasonable probability that the

outcome of the case would have been different if trial counsel had

taken the action suggested by Petitioner.

       The Court concludes AEDPA deference is warranted.         The record

shows the 5th DCA affirmed the decision of the trial court, Ex.

JJ, and the Court presumes that the appellate court adjudicated

the claim on its merits, as there is an absence of any indication

of state-law procedural principles to the contrary.              Since the

last   adjudication   is    unaccompanied   by   an    explanation,   it   is

Petitioner’s burden to show there was no reasonable basis for the

state court to deny relief.      He has failed in this endeavor.      Thus,

the Court finds the state court’s adjudication of this claim is

not contrary to or an unreasonable application of Strickland or

based on an unreasonable determination of the facts.              As such,

grounds 9, 10, 11, and 13 are due to be denied.

Ground 16:    the ineffective assistance of counsel for failure to

object and preserve the issue that jury instruction 16.11 is

unconstitutionally    vague    for   leaving     out   the   definition    of

possession, a required element of the crime of possession of child

pornography, in violation of the Fifth, Sixth, and Fourteenth

Amendments.




                                     58
      Petitioner states he exhausted this claim by raising it in

claim ten of his supplemental motion for post-conviction relief.10

Petition at 28; Reply at 22.    See Ex. S at 42.      The trial court

denied relief, Ex. U at 106-107, and the 5th DCA affirmed.        Ex.

JJ.

      The trial court addressed claim ten of the supplemental motion

as a claim of ineffective assistance of counsel for failure to

object to the jury instructions.      Ex. U at 106.   The court noted,

“[t]he Defendant alleges that the stipulation in the instructions

only left the jury to decide whether the Defendant knowingly

possessed a photograph or video.”       Id.   The court rejected this

claim, finding it unsupported by the record and without merit as

Petitioner’s interpretation of the stipulation “is inaccurate.”

Id. at 107.




     10 In his Reply, Petitioner states he exhausted this ground
in claim seventeen of his post-conviction motion although he
previously stated, in both the Petition and the Reply, he raised
the issue in claim ten of his post-conviction motion. Petition
at 28; Reply at 22-23. Claim seventeen of the Rule 3.850 is a
claim of trial court error in giving of the instructions, and most
particularly the instruction on the stipulation. Ex. S at 52-59.
The trial court rejected this claim as procedurally barred as it
could have or should have been raised on direct appeal since
Petitioner was claiming manifest error by the trial court for
including the stipulation in the jury instructions. Ex. U at 111.


                                 59
       The Court looks to the record.          The trial record demonstrates

the trial court conducted a charge conference.                   Ex. E at 241.        The

court asked if there were any objections to the instruction or if

the parties had any proposed special instructions.                       Id. at 246.

The prosecutor proposed that a reference be made to twelve counts

of possession of child pornography, and the trial court accepted

this   proposed    change.       Id.   at    246-47.        The      prosecutor      also

proposed a change to the standard instruction, 16.11, asking that,

rather than referring to the crime as possession of material

including    sexual   conduct     by   a     child,    it       be   referred    to    as

possession    of    child    pornography       to    be     consistent     with       the

terminology    used   throughout       the    trial       and    the    rest    of    the

instructions.      Id. at 247.    The court adopted this proposed change

as well.    Id. at 247-48.       Defense counsel expressed no opposition

to the prosecutor’s proposed changes and requested no additional

changes.    Id. at 248.

       The record shows, in the amended information, Petitioner was

charged with 12 counts of possession of child pornography in

violation of Florida Statute § 827.071(5), and in some counts, in

violation of § 775.0847          as well.           Ex. C.           The trial court

instructed the jury:




                                        60
                Raymond Garcia the Defendant in this case
           has been accused of child – Possession of
           Child Pornography, 12 counts.

                To prove the crime of Possession of Child
           Pornography,   the   State   must  prove   the
           following three elements beyond a reasonable
           doubt:

                One, Raymond Garcia knowingly possessed
           a photograph or a video.

                Two, the photograph or video included, in
           whole or in part, sexual conduct by a child
           less than 18 years of age.

                Three, Raymond Garcia knew that the
           photograph or video included sexual conduct by
           a child less than 12 – less than 18 years of
           age.

                The parties have stipulated that each
           image or video depicts a child less than 18
           years of age.     You should consider that
           portion of the element proven beyond a
           reasonable doubt.

Ex. E at 281 (emphasis added).

    As noted by the trial court, the stipulation was limited to

the age of the children in the images or videos.        It did not go

to the question of possession, whether the photograph or video

included   sexual   conduct,   and    whether   Petitioner   knew   the

photograph or video included sexual conduct by a child less than

18 years of age.

    Defense counsel need not make meritless motions or lodge

futile objections that would not have obtained relief.       Brewster,


                                 61
913 F.3d at 1056 (citations omitted).       Under these circumstances,

defense counsel would not have prevailed through an objection, as

evidenced by the decision of the trial court in denying post-

conviction   relief.    Petitioner    has    failed   to   satisfy   the

Strickland requirements and he is not entitled to habeas relief on

ground 16.   Therefore, ground 16 is due to be denied.

      Alternatively, to the extent Petitioner raised and the trial

court addressed a claim of ineffective assistance of counsel, the

affirmance of the trial court’s decision is entitled to deference.

The 5th DCA affirmed the decision of the trial court.          Ex. JJ.

Applying Wilson’s look-through presumption, the rejection of the

claim of ineffective assistance of counsel for failure to object

and   preserve   the   issue   that   jury    instruction    16.11    is

unconstitutionally vague was based on a reasonable determination

of the facts and a reasonable application of Strickland.       Finally,

the decision is not inconsistent with Supreme Court precedent nor

is it contrary to Strickland.

Ground 18:   the ineffective assistance of counsel for misadvising

Petitioner concerning his right to testify, in violation of the

Fifth, Sixth, and Fourteenth Amendments.

      Petitioner, in ground 18, claims his counsel was ineffective

for misadvising Petitioner “on the right to testify.”          Petition



                                 62
at 31.   Petitioner contends he was ill-advised because his defense

counsel said if Petitioner took the stand, the state was going to

impeach him.    Id.

     Petitioner claimed, in issue twelve of his supplemental post-

conviction     motion,    that   trial    counsel   was   ineffective   for

misadvising Petitioner to not testify due to prior convictions.

Ex. S at 44-46.       In reviewing Petitioner’s claim, the trial court

explained that, first, the court needed to determine whether

Petitioner voluntarily agreed with counsel to not take the stand.

Ex. U at 108.      Next, if that factor was established, the court

would inquire as to whether counsel’s advice, even if voluntarily

followed, was deficient because no reasonable attorney would have

discouraged Petitioner from testifying.         Id.

     The record demonstrates the trial court conducted a colloquy

to ensure Petitioner understood his decision regarding his right

to testify:

                THE COURT:       Mr. Garcia are you going to
           testify?

                 THE DEFENDANT:     No, sir.

                THE COURT: Okay. You’ve got – do you
           understand you have the right to testify, and
           I assume you have discussed it with your
           attorney and you have gone over the pluses and
           minuses, that it’s your election without being
           forced or coerced or threatened to not testify
           on your behalf; is that correct?


                                     63
                THE DEFENDANT:    Yes, sir.

              THE COURT: Do you wish your attorney to
         call any witnesses on your behalf?

                THE DEFENDANT:    No, sir.

                THE COURT:   Okay.

                THE DEFENDANT: (Indiscernible) a great
         job.

              THE COURT:   Are you satisfied with his
         services up to this point?

                THE DEFENDANT:    Yes, sir.

                THE COURT:   Okay.     Very well.

Ex. E at 235-36.

    Shortly thereafter, the prosecutor said:

              MR. CAMUCCIO:   For the record, he did
         have numerous prior convictions that would
         have been impeachable.

              THE COURT: Just for the record, how many
         priors does he have?

              MR. CAMUCCIO: I was starting to do the
         math. Mr. Dunham and I were talking during
         one of the breaks. We think it’s around 16.

              THE COURT:    Sixteen prior convictions
         that he could be impeached with?

                MR. CAMUCCIO:    Yes, sir.

              THE COURT:     Do you concur with that Mr.
         Dunham?




                                  64
                MR. DUNHAM: That there would have been
           how many convictions?

                MR. CAMUCCIO:               Well,   we   had    said
           something like 16.

                   MR. DUNHAM:     Yeah.

                MR. CAMUCCIO: But I hadn’t started – I
           wasn’t going to start counting until I heard
           one way or the other so . . .

                   THE COURT:    All right.

                   MR. CAMUCCIO:      But it’s a lot.

                   THE COURT:    Okay.      Very well.

Id. at 237-38.

    In     denying    this    post-conviction        claim     of   ineffective

assistance   of    counsel,     the   trial    court     reviewed   the   trial

transcript and found:

                The colloquy with the Court established
           that the Defendant was voluntarily waiving his
           right to testify.    Based on the Defendant’s
           16   prior   convictions   and  his   previous
           statements recorded in the jail phone calls,
           a reasonable attorney would have discouraged
           the Defendant from taking the stand.      This
           claim is without merit.

Ex. U at 110.

    Thus, the trial court, after finding Petitioner’s decision

voluntary based on the colloquy, considered the second question,

whether counsel’s performance was deficient because no reasonable

attorney   would     have    discouraged      Petitioner     from   testifying.


                                       65
Considering      Petitioner’s            extensive       criminal    record     and     the

previous statements he made in the recorded jail phone calls, the

trial court concluded that a reasonable attorney certainly would

have discouraged Petitioner from taking the stand as his testimony

would be impeachable.11 Id.

      After its review of the record, the trial court found counsel

acted   within      the    range    of     prevailing      professional       standards.

Finding      Petitioner      failed       to    satisfy    the   first   prong        under

Strickland, the court denied relief.                     The 5th DCA affirmed.         Ex.

JJ.     Without satisfying the performance component, Petitioner

cannot prevail on his claim of ineffective assistance of counsel.

      Petitioner appealed the denial of his Rule 3.850 motion.

Pursuant to Wilson, it is assumed the 5th DCA adopted the reasoning

of the trial court in denying the motion.                           The state has not

attempted to rebut this presumption.                 Deference under AEDPA should

be given to the last adjudication on the merits provided by the

5th   DCA.      Upon      review,    the       Florida    court’s    decision    is     not

inconsistent with Supreme Court precedent, including Strickland

and its progeny.          Moreover, the state court’s adjudication of this

claim   is    not   contrary        to    or    an   unreasonable      application       of




11At sentencing, the trial court referenced ten prior felonies
along with various other offenses. Ex. E at 304.

                                               66
Strickland or based on an unreasonable determination of the facts.

As such, ground 18 is due to be denied.

Ground 20:      the ineffective assistance of counsel for failure to

call defense witness Mark Ash, in violation of the Fifth, Sixth,

and Fourteenth Amendments.

       In ground 20, Petitioner raises a claim of the ineffective

assistance of counsel for failure to call defense witness Mark

Ash.     Petition at 34-35.        The trial court set forth the two-

pronged Strickland standard before addressing this ground.               Ex. W

at 232.    In a very thorough and well-reasoned decision, the trial

court rejected this claim of ineffectiveness after conducting an

evidentiary hearing, finding counsel made a strategic decision not

to call Mr. Ash when there was a failure to transport the witness

for trial.        Id. at 234-35.        During the evidentiary hearing,

Petitioner      and   trial   counsel   testified.      Ex.   V.   The   court

concluded defense counsel’s performance was not deficient for

failure to call Mark Ash.        Ex. W at 235.       Denying the performance

prong of Strickland, the trial court did not reach the prejudice

prong.    Id.    The 5th DCA affirmed.       Ex. JJ.

       The record shows an Order to Transport had issued.           Ex. W at

324.     Petitioner said Mr. Ash, a convicted felon, would testify:




                                        67
“Chris    downloaded    pictures.” 12        Id.   at    233.     Chris    Dunham,

Petitioner’s    defense      attorney,       testified    at    the   evidentiary

hearing that although an order to transport had issued, Mr. Ash

was not transported for trial.         Ex. V at 218.       Mr. Dunham discussed

the matter with Petitioner and considered the options.                    Id.   Mr.

Dunham said the options were to ask for a continuance or go forward

without Mr. Ash.       Id.

     In making the decision not to ask for a continuance, Mr.

Dunham testified he thought Mr. Ash’s purported testimony may harm

the defense’s case.       Id.     Mr. Ash had a criminal record and would

be impeached with that record.           Id. at 218-19.         He would also be

taking the stand and saying he observed someone download child

pornography but did not report it or do anything about it.                      Id.

at 219.    Mr. Dunham believed the prosecutor would “have a field

day with that aspect.”          Id.




12 Petitioner, in his Reply at 35 n.[ ], asks this Court to expand
the record to include Mr. Ash’s depositions.      This request is
denied as this Court’s review is limited to the record before the
state court that adjudicated the claim on its merits. Cullen v.
Pinholster, 563 U.S. 170, 181 (2011). “In addition, by its plain
language, § 2254(d)(2) expressly limits the federal court’s review
to the record that was before the state court. See § 2254(d)(2);
see also Pinholster, 563 U.S. at 185 n.7 (noting that § 2254(d)(2)
indicates with “additional clarity” that review is limited to the
state-court record).” Davis v. Sec’y, Fla. Dep’t of Corr., No.
3:14-CV-1200-J-32PDB, 2019 WL 277731, at *1 (M.D. Fla. Jan. 22,
2019).

                                        68
       Additionally, Mr. Dunham believed Mr. Ash’s testimony would

not be convincing because he could not convincingly say he was

with Petitioner every minute and Petitioner never downloaded child

pornography.       Id.     In assessing the situation, Mr. Dunham strongly

relied on three factors in not seeking a continuance to call Mr.

Ash: (1) Mr. Ash was a convicted felon; (2) Mr. Ash’s purported

testimony     would       reveal     he   watched    someone    download    child

pornography but failed to report it; and (3) any testimony Mr. Ash

gave   that   he    was    with    Petitioner   every   second    would    not   be

believable.        Id.     In short, Mr. Dunham believed Mr. Ash “would

have hurt us.”       Id.

       Finally, Mr. Dunham attested that the defense had to decide

whether to ask for a continuance or go forward without Mr. Ash,

and the defense decided to go forward without Mr. Ash.                     Id. at

223.    See Ex. E at 236 (on the record and in response to the trial

court’s inquiry, Petitioner announced he did not wish to call any

witnesses in his behalf).

       Upon   review,      defense    counsel’s     actions    were   reasonable.

Counsel is given wide latitude in making tactical decisions, like

selecting whom to call as a witness.                The failure to ask for a

continuance and call Mark Ash as a witness under the circumstances

described was not so patently unreasonable that no competent



                                          69
attorney     would   have   made   that    decision.          Mr.     Dunham’s

representation was not so filled with serious errors that defense

counsel was not functioning as counsel guaranteed by the Sixth

Amendment.    The state court’s determination that Petitioner failed

to satisfy the performance prong of Strickland is consistent with

federal precedent.

      The 5th DCA per curiam affirmed the trial court’s decision.

Ex. JJ.    This Court will presume the state court adjudicated the

claim on its merits as there is an absence of any indication or

state-law procedural principles to the contrary.               Applying the

“look-through” presumption of Wilson, the rejection of the claim

of ineffective assistance of counsel for failure to call Mark Ash

as a witness was based on a reasonable determination of the facts

and a reasonable application of Strickland.          Petitioner has failed

to show there was no reasonable basis for the 5th DCA to deny

relief.     The state court’s adjudication of this claim is not

contrary to or an unreasonable application of Strickland or based

on   an   unreasonable   determination    of   the   facts.         Therefore,

Petitioner is not entitled to habeas relief on ground 20.

      The state court decision passes AEDPA muster as singularly or

cumulatively, the proposed deficient conduct does not meet the




                                   70
Strickland standard and Petitioner was not deprived of a fair

trial.    Therefore, the Court denies federal habeas relief.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.    The Amended Petition for Writ of Habeas Corpus (Doc. 13)

is DENIED.

     2.    This action is DISMISSED WITH PREJUDICE.

     3.    The Clerk shall enter judgment accordingly and close

this case.

     4.    If Petitioner appeals the denial of his Amended Petition

for Writ of Habeas Corpus (Doc. 13), the Court denies a certificate

of appealability. 13   Because this Court has determined that a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on




13This Court should issue a certificate of appealability only if
a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                 71
appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

termination shall serve as a denial of the motion.

    DONE AND ORDERED at Jacksonville, Florida, this 12th day of

February.




sa 2/5
c:
Raymond F. Garcia
Counsel of Record




                                        72
